Title: To Alexander Hamilton from Rufus King, 20 October 1798
From: King, Rufus
To: Hamilton, Alexander



London Oct. 20. 1798
My dear sir

I have received your letter of the 22. of august with an inclosure that has been delivered as directed. On that subject, things are here, as we could desire: there will be precisely such a cooperation as we wish, the moment we are ready. The Secretary of State will shew you my communications on this Subject, tho’ I have not a word from him respecting it; your outline corresponds with what had been suggested by me, and approved by this Government—fortunately some months past I obtained a fac Simile of the latest map of the Country. It has been now two months in the Hands of an Engraver, who has engaged to deliver the Copies in January. This Government has considerable information respecting the interior, as well as concerning the condition and Dispositions of the Inhabitants, tho’ I apprehend it is not of a recent date. What we know is favorable; but if we are to be betrayed by France, the glorious opportunity will be lost. I am gratified in receiving your Opinion of the good condition of our public affairs, but I do not feel confident that we are as Safe as you appear to think we are. It is fraud not force that I fear. A Paris Paper of the 8th. instant which is the latest that takes any notice of the U. S. says, “les dernieres Lettres de Bourdeaux assurent qu’il y est arrivé un courier extraordinaire, porteur d’ordres pour remettre l’embargo sur les navires américains. Voilà donc la guerre inevitable avec ce peuple; de moins toutes nos correspondances coincident avec ce bruit.”
Yrs

K



P:S: As I presume from your present connection with the Government that you are acquainted with ⟨all the⟩ information possessed by it ⟨I need⟩ not say any thing to you upon ⟨these⟩ Subjects that I should otherwise ⟨think⟩ of. Another reason, we have no cy⟨pher. It⟩ may be advantageous that we should establish one. Genl. Schuyler invented a most excellent cipher, & I wish you would send it to me by the Packet or other safe conveyance, preserving the counter part.

K.